Citation Nr: 1451094	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  08-33 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).  

3.  Entitlement to an initial rating higher than 30 percent for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to July 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which appears to have adjudicated the Veteran's claims as brokered work. 

In April 2011, the Veteran presented testimony relevant to the issues on appeal before the undersigned at a Travel Board hearing held at the Montgomery RO.  A transcript of the hearing is associated with the claims file.

In January 2012, the Board granted service connection for PTSD and remanded the remaining claims for service connection (a low back disability, bilateral hearing loss, and a psychiatric disorder other than PTSD).  

During the remand period, the AOJ effectuated the grant of PTSD in a February 2012 rating action.  A 30 percent rating was assigned, effective in December 2005.  In a statement received in December 2012, the Veteran noted disagreement with the assigned 30 percent evaluation.  Therefore, this issue is listed on the title page.  

The AOJ also granted service connection for a chronic back disability in an October 2012 rating action, assigning a 10 percent evaluation, effective in December 2005.  Since the Veteran did not appeal either the rating or effective date assigned for that disability, it is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).
The issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD and entitlement to a higher rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The results of VA compensation examination, which included comprehensive diagnostic testing and evaluation, confirmed the Veteran does not have a ratable bilateral hearing loss disability as defined by VA standards.


CONCLUSION OF LAW

The Veteran does not have a ratable bilateral ear hearing loss disability due to disease or injury incurred in or aggravated by her active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

VA has duties to notify and assist the Veteran in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The duty to notify was satisfied in a January 2006 letter which informed the Veteran of the elements of service connection and informed her of her and VA's respective responsibilities for obtaining relevant records and other evidence in support of a claim of service connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has satisfied its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained all records that she has identified as possibly pertinent, including her VA medical evaluation and treatment records.

The AOJ has been unable to obtain the Veteran's service treatment records (STRs).  In a case, as here, where a claimant's STRs are unavailable through no fault of hers, there is a heightened obligation for VA to provide reasons or bases for any adverse decision rendered without these records and to carefully consider applying the benefit-of-the-doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a Veteran in developing facts pertaining to her claim in a case in which STRs are presumed destroyed includes the obligation to search for alternative records).

But missing records concerning the Veteran's service, while indeed unfortunate, do not, alone, obviate the need for her to still have medical evidence of a chronic disability to support her claim.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare, supra.  In other words, missing STRs do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996). Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

As noted above, the Veteran testified at a hearing in April 2011.  With regard to the Board hearing, the undersigned noted the issue on appeal and the deficiency in the claim and engaged in a dialogue with the Veteran towards substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).

As further concerning the duty to assist the Veteran with this claim, on remand the RO provided VA compensation examination to determine whether she had bilateral hearing loss.  The examiner clarified the present diagnosis, and in having her examined for the opinion, there was compliance with this remand directive.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Board therefore finds that no further assistance with this claim is required.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Pertinent Laws and Regulations

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish entitlement to direct service connection for the claimed disability, there must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Sensorineural hearing loss (organic diseases of the nervous system) are considered chronic diseases, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service Connection for Bilateral Hearing Loss

The Veteran had a VA examination in February 2012 in response to her claim for service connection.  An audiogram revealed pure tone thresholds in the right ear at the relevant frequencies of 500, 1000, 2000, 3,000, and 4000 Hertz of 10, 5, 10, 10, and 10 decibels, respectively; and in the left ear the pure tone thresholds were 10, 10, 5, 10, and 5 decibels, respectively.  The speech recognition scores were 96 percent in each ear.  After reviewing the audiographic results the audiologist determined that the Veteran had normal hearing.  A second opinion was requested due to the fact that the audiologist did not review the Veteran's claims file prior to this examination.  Subsequent to review of the claims file, in March 2012, the audiologist submitted an addendum where she reiterated the fact that the Veteran had normal hearing.  

As explained, the most fundamental requirement for any claim for service connection is that the Veteran has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating 
VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

There is no competent evidence of a current disability upon which to predicate a grant of service connection for the claimed disability.  In this regard, the Veteran has neither provided nor identified any medical evidence showing bilateral hearing loss as defined by VA.   

The Veteran is not competent from a medical point of view to challenge the findings or rather in this case, the lack of findings regarding the claimed disability.  The findings of the medical examiner are more probative to issues of current disability and diagnosis.  

The appeal is denied. 


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

In January 2012, the case was remanded to obtain additional VA medical commentary, specifically to identify all current psychiatric disorders and to determine whether any diagnosed psychiatric disorder (other than PTSD) had military service onset or was otherwise causally related to service.  

In February 2012, a VA psychologist reported Axis I diagnoses of anxiety disorder not otherwise specified (NOS); alcohol abuse; cocaine abuse; and marijuana abuse.  She added that the Veteran's mental condition was unrelated to military service.  She confirmed both the diagnoses and opinion in an April 2012 addendum.  

The AOJ requested another opinion from the VA psychologist explaining that the purpose of the examination was to determine whether any of the previously diagnosed psychiatric disorders were related to military service.  In September 2012, a different VA psychologist responded and explained that the Veteran's multi-substance abuse was unrelated to PTSD, which he defined as an anxiety disorder.

However, as alluded to in the prior remand, the Veteran has received various psychiatric diagnoses besides PTSD, namely, anxiety disorder NOS (February 2012 VA compensation examination report) and adjustment disorder with anxiety (August 2007 VA outpatient record).  The Court requires the Board to consider all psychiatric disorders diagnosed during this appeal period.  It is not clear from the record if these are separate and distinct psychiatric disorders or are part and parcel of her PTSD.  A VA compensation examiner needs to comment on the etiology of these other diagnoses, especially in terms of their possible relationship with the Veteran's military service, as well as her PTSD.

As noted above, the Veteran submitted a timely December 2012 notice of disagreement (NOD) to the 30 percent rating assigned in the February 2012 decision which granted service connection for PTSD.  A statement of the case (SOC) should be issued regarding a higher rating for PTSD.  Manlincon v. West, 12 Vet. App. 238 (1999).

Consider also that a VA clinical record dated in March 2005 indicates that the Veteran received vocational rehabilitation counseling.  Her vocational rehabilitation folder therefore must be obtained and associated with her claims file for consideration in her appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC concerning her additional claim of entitlement to a higher rating for PTSD.  Advise the Veteran that she still needs to file a timely substantive appeal (VA Form 9 or equivalent statement) in response to the SOC to perfect the appeal to the Board concerning this additional claim.  38 C.F.R. §§ 20.200, 20.302(b).

2.  Obtain the Veteran's vocational rehabilitation folder. Associate this folder with her claims file for consideration in this appeal.

3.  The AOJ shall forward the claims file to a VA psychiatrist or psychologist (different from the one that performed the February 2012 examination of the Veteran).  For each psychiatric disorder diagnosed either currently or in years past (but especially since the filing of this claim in December 2005), the examiner must indicate whether any current psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.

In making this determination, the examiner must consider the Veteran's lay statements regarding having experienced relevant symptoms while in service and on a continuous basis during the many years since. 

The decision as to whether the Veteran needs to be reexamined to make these additional determinations is left to the designees' discretion.

4.  Then readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).

______________________________________________
KRISTI GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


